DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 06/01/2022 have been entered and carefully considered with respect to claims 1 – 81. Claims 1 - 3, 5 - 41 and 44 - 81 were pending in the Application as of the date of the Office Action. Claims 1 - 3, 5 - 41 and 44 - 81 were rejected in the Office Action. Claims 1 - 3, 6 - 11, 13 - 34, 39 - 41, 44 - 49, and 51 - 80 are amended. No new matter is added by way of these amendments. Claims 4 - 5, 12, 35 - 38, 42 - 43, 50, and 81 are canceled. Thus, claims 1 - 3, 6 - 11, 13 - 34, 39 - 41, 44 - 49, and 51 – 80 are now pending. Applicant requests reconsideration and favorable action in this case.

Continued Examination Under 37 CFR 1.114
3.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.

Response to Arguments
Rejection of Claims under 35 USC § 103
4.	Applicants’ arguments with respect to claims 1 - 81 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments:
	Applicant submits that the claims as amended above are patentable over the cited references. In particular, Rosewarne and Zhang do not teach or suggest if the current partition is the last partition in the current block, based on the predetermined partition order, and if each coded partition flag for each previously reconstructed partition in the current block is not set, inferring that the coded partition flag for the current partition is set, as recited in amended independent claim 1. 
Similar limitations appear in independent claims 77 and 79. For at least these reasons, independent claims 1, 77, and 79 and the claims that depend from claim 1 are allowable. 
Rosewarne and Zhang do not teach or suggest the limitations recited in claim 39, as amended. Similar limitations appear in independent claims 78 and 80. For at least these 
Inventor Benjamin Bross, et al.Attorney Docket Number: COFR00138US1Serial No. : 17/135,058Filed : December 28, 2020Page: 29 of 29reasons, independent claims 39, 78, and 80 and the claims that depend from claim 39 are allowable.
Accordingly, Applicant requests that the Section 103 rejection of claims 39, 79, and 80 and their dependent claims over Rosewarne in view of Zhang be withdrawn..  
 Response to Applicant’s arguments
After review of the previous rejection in light of Applicant’s argument, Examiner concludes that Applicant’s arguments are moot in view of the new grounds of rejection based on the integration of US 20190045198 A1 to Mahdi.   
The 103 rejection of all pending claims are maintained as follows.
	Examiner, therefore, refutes Applicant’s arguments, and consequently, Applicant’s request to put all pending claims to Allowance status is denied in view of the newly established rejections.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
  

9.	Claims 1 – 3, 6 – 11, 13 – 34, 39 – 41, 44 – 49, 51 – 80 are rejected under 35 U.S.C. 103 as being unpatentable over Rosewarne (US 20140355679 A1), in view of Zhang et al. (US 20200396463 A1), hereinafter “Zhang,” and in view of Mahdi et al. (US 20190045198 A1), hereinafter “Mahdi.”   

	In regard to claim 1, Rosewarne discloses: a decoder for block-based decoding of a picture from a data stream, (See Rosewarne, Abstract: method of decoding a plurality of coding units from a bitstream of video data; See also Figs. 2 and 5; Pars. 0058, 0095, 0098 and 0106: functional modules of a corresponding video decoder 200; bitstream data for decoding bitstream data) configured to 
decode an intra-coding mode for a predetermined bock of the picture from the data stream; (See Rosewarne, Abstract: method decodes, according to the determined coding unit structure; See again Figs. 2 and 5; Pars. 0058, 0095 and 0106, as cited above; Par. 0107: predetermined smallest coding unit (SCU)) 
partition, along a predetermined dimension, the predetermined block into partitions, (See Rosewarne, Par. 0116: partition mode used to divide the coding unit into one or more prediction units; coding unit split into 4 prediction units; partition modes resulting in square and/or rectangular shaped prediction units; See also Pars. 0118 and 0128: coding units that contain multiple prediction units) wherein the number of partitions is greater than 2 and/or the partitions are one sample wide along the predetermined dimension; (See again Rosewarne, Par. 0116 as cited above for partition into one or more prediction units; coding unit split into 4 prediction units; See also Pars. 0118 and 0128 as cited above)
Rosewarne does not teach in specific terms the following limitations: sequentially reconstruct each partition of the current block partition dimension by, for a current partition 
deriving a predictor for a current partition of the current block of the current block; 
combining the predictor and a prediction residual for the current partition based on data signaled in the data stream
wherein the prediction residual data for the current partition comprises a coded partition flag 
wherein the coded partition flag is determined by: if the current partition is the last partition in the current block, based on the predetermined partition order, and if each coded partition flag for each previously reconstructed partition in the current block is not set, the current partition 

otherwise, decoding the coded partition flag from the data stream: and 
if the coded partition flag is not set, setting the prediction residual for the current partition to zero, and 
if the coded partition flag is set or inferred to be set, decoding a transform of the prediction residual of the current partition from the data stream.

However, Zhang teaches: 
sequentially reconstruct each partition of the current block partition dimension (See Zhang, Pars. 0007 – 0010: method of decoding video data includes reconstructing a plurality of samples; Par. 0054: A slice may include an integer number of CTUs ordered consecutively in a raster scan order; - the processing order suggests a sequential order of reconstructing; Par. 0065: decoder 30 may reconstruct the pictures of the video data based at least in part on the syntax elements obtained from the bitstream; Par. 0072: neighboring reconstructed samples (reference samples) along a selected prediction direction) by, deriving a predictor for a current partition of the current block of the current block, (See Zhang, Par. 0065: Video decoder 30 may reconstruct the pictures as cited above – (video decoder 30 may inverse quantize coefficient blocks associated with TUs of a current CU); See also Pars. 0137 and 0145: subsequent motion compensation suggests again the order of processing); - (deriving a predictor for the current partition is taught by Zhang, Par. 0074: prediction block filled with value of neighboring reconstructed samples; See also Pars. 0091 – 0093; Pars. 0119, 0120 and 0124: predictor derivation or “filling”) depending on one or more already reconstructed samples neighboring the current partition in a manner depending on the intra-coding mode of the current block; (See Zhang, Pars. 0022 – 0027: example of predicting a sample from a reconstructed sample(s), using intra prediction mode; See also Pars. 0065, 0087 and 0088) reconstructing the current partition (See Zhang, Par. 0065: Video decoder 30 may reconstruct the pictures as cited above – (video decoder 30 may inverse quantize coefficient blocks associated with TUs of a current CU); Pars. 0007 – 0010: method of decoding video data includes reconstructing a plurality of samples) combining the predictor and a prediction residual for the current partition based on data signaled in the data stream  (See Zhang, Par. 0128: Mode select unit 40 may select one of the prediction modes, intra or inter, e.g., based on error results, and provides the resulting predicted block to summer 50 to generate residual data and to summer 62 to reconstruct the encoded block; See also Par. 0145; - The disclosure suggests the operation of correcting a predictor using a prediction residual)
wherein the prediction residual data for the current partition comprises a coded partition flag (See Zhang, Par. 0137: reconstruct the residual block through inverse transform unit 60)) and inferring that the coded partition flag for a last partition in partition order is set, (See Zhang, Par. 0116: flag may be signaled at picture-level,…and/or transform unit (TU) level; See further Rosewarne, Abstract: decoding residual data; See also Pars. 0016, 0120) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Rosewarne and Zhang, before him/her, to combine the features of those two references in order to implement a conceptual decoder for block-based decoding of a picture, with increases efficiency of intra-coding techniques.

The combination of Rosewarne and Zhang appears not to be specific about the remaining additional features to the amended instant claim: wherein the coded partition flag is determined by conditions such as described in the corresponding limitations.
  	Nonetheless, Mahdi suggests those features. Mahdi’s teachings relate to the condition:
“wherein the coded partition flag is determined by: if the current partition is the last partition in the current block, based on the predetermined partition order, (Mahdi, Par. 0116: decision operation 1409, where a determination is made as to whether the current 8×8 partition (e.g., selected at operation 1403 is the last 8x8 partition (e.g., CU) in the current block (e.g., LCU); (decision operation 1404 also determines conditional partition operation); See also Pars. 0028, 0029, 0050 and 0051: disclosure related to indicators (which ae equivalent to flags) used in decision on partitioning operation)) and if each coded partition flag for each previously reconstructed partition in the current block is not set, the current partition (See above citations from Mahdi along with Pars. 0030 and 0031: decisions using reconstructed samples from a local decode loop; See also Par. 0050 and Fig. 6)

otherwise, decoding the coded partition flag from the data stream; (Mahdi, Pars. 0028, 0029, 0050 and 0051: disclosure related to indicators (which ae equivalent to flags) used in decision on partitioning operation) and if the coded partition flag is not set, setting the prediction residual for the current partition to zero, (Mahdi, Par. 0071: residual sent or not sent  for partition; Par. 0076: predicted partition (e.g., CU or PU) may be differenced with an original partition to generate a residual partition) and if the coded partition flag is set or inferred to be set, decoding a transform of the prediction residual of the current partition from the data stream. (Mahdi, Par. 0048: in a local decode loop, for example, the transform coefficients are inverse quantized and inverse transformed to generate a reconstructed residual for the current CU)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rosewarne, Zhang, and Mahdi, before him/her, to combine the features of those two references in order to implement a decoder for block-based decoding of a picture, with increases efficiency of intra-coding techniques based on signaling through coded partition flags determined for a current block to reconstruct each partition the current block.

	In regard to claim 2, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, wherein data is decoded from the data stream in transform domain (See Zhang, Par. 0137: reconstruct the residual block through inverse transform unit 60) and re- transformed combining with the predictor. (See Zhang, Par. 0137 and Par. 0144; - (See teaching of Zhang for correcting the predictor using a prediction residual signaled in the data steam. (Zhang, Par. 0128: and Par. 0145))
	In regard to claim 3, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, wherein data is decoded from the data stream in transform domain on a partition by partition basis. (See again rationale applied in rejection of Claim 2, the partitions are inherent to the process described by Zhang, as in Par. 0068: QTBT partitioning structure) 	In regard to claims 4 – 5, 12, 35 - 38, 42 – 43, 50 and 8, the claims are cancelled and no longer considered.
	In regard to claim 6, the combination of Rosewarne and Zhang discloses: the decoder of claim [[5]]1, wherein decoding the coded partition flag for the current partition from the data stream is performed using that current (The rationales applied to rejection of Claim 1 also applies to rejection of Claim 6 for the additional limitations of decoding the coded partition flags for the partitions from the data stream sequentially and setting partition flags; - context-dependent entropy decoding using a context is known in the art, and is applicable to decoding partition flag decoded for a preceding partition preceding the respective partition in the predetermined partition order (See Rosewarne, Pars. 0094: HEVC standard))
	In regard to claim 7, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, wherein the memory further stores instructions that, when executed by the processor, cause the processor to if the coded partition flag is set or inferred to be set, decode a-the transform of the prediction residual of the current partition from the data stream by_ decoding a last position indication from the data stream indicating a last transform coefficient position of the transform along a predetermined scan order scanning transform coefficients of the (See rationale applied to rejection of claims 2 and 3 in regard to the corresponding limitations) and decoding transform coefficients of the transform up to the last transform coefficient position along the predetermined scan order from the data stream and inferring that transform coefficients of the transform beyond the last transform coefficient position along the predetermined scan order are zero. (See again rationale applied to rejection of claims 2 and 3 in regard to the corresponding limitations; See also Zhang, Par. 0065 in regard to decoding transform coefficients of the transform) 
	In regard to claim 8, the combination of Rosewarne and Zhang discloses: the decoder of claim 7, wherein ach partition is one sample wide along [[to]] the partition dimension and the transform is a one-dimensional transform. (Rationale applied to rejection of Claim 7 also applies, mutatis mutandis, to rejection of Claim 8, the additional limitations being met also by the combination of Rosewarne and Zhang) 
	In regard to claim 9, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, the transform of the prediction residual of the current partition is: (Rationale applied to rejection of Claim 7 and Claim 8 also apply, mutatis mutandis, to rejection of Claim 9, the additional limitations being met also by the combination of Rosewarne and Zhang; See also Zhang, Par. 0135: Transform processing unit 52 applies transforms, such as a DCT or a DST)  	In regard to claim 10, the combination of Rosewarne and Zhang discloses: the wherein each partition has one transformand the transform is a that of the current block, a dedicated syntax element and the of the partition. (See rationale applied to rejection of claims 3, 7 and 9 in regard to the additional limitations to Claim 1, as satisfied, mutatis mutandis, by the application of those rationales in regard to the corresponding limitations) 
	In regard to claim 11, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, wherein the memory further stores instructions that, when executed by the processor, cause the processor current block of the picture from the data stream; if the split mode flag [[is]] indicates a first split mode, perform the sequential reconstructing; (See Rosewarne, Par. 0018: method comprising determining a split flag value decoded from the bitstream; See also Pars. 0107 and 0114) and if the split mode flag  (See again Rosewarne, Par. 0018: and Pars. 0107, 0114)
	In regard to claim 13, the combination of Rosewarne and Zhang discloses: the decoder of claim 11, wherein the memory further stores instructions that, when executed by the processor, cause the processor deriving a predictor for of the current block, subject the already reconstructed samples to a first interpolation filtering that the split mode flag current deriving a predictor for f+4 the current that current  (See rationales applied in rejection of Claim 1 and Claim 11, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang) 	In regard to claim 14, the combination of Rosewarne and Zhang discloses: the decoder of claim 11[[n]], wherein the memory further stores instructions that, when executed by the processor, cause the processor one or mor (See rationales applied in rejection of Claim 1 and Claim 11, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang; - The tools referred to are known in the art and disclosed by the combination of the cited references, because those tools relate to transformation and inverse transformation; - (i.e., Rosewarne, Fig. 1: Transform block 102, Inverse Transform block 106)) 	In regard to claim 15, the combination of Rosewarne and Zhang discloses: he decoder of claim 14, wherein the one or more tools relate to transformation and inverse transformation. (See rationales applied in rejection of Claim 1 and Claim 14, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang; - The tools referred to are known in the art and disclosed by the combination of the cited references; - (See Rosewarne, Fig. 1: Transform block 102, Inverse Transform block 106))  	In regard to claim 16, the combination of Rosewarne and Zhang discloses: the decoder of claim 14, wherein the one or more tools comprise one or more of: transform skipping, or  (See rationales applied in rejection of Claim 1 and Claim 14, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang; - The tools referred to, are known in the art and disclosed by the combination of the cited references; - (See Rosewarne, Fig. 1: Transform block 102, Inverse Transform block 106); See also Rosewarne, Pars. 0085, 0087 and 0091: HEVC standard as related to transform and inverse transform)) 	In regard to claim 17, the combination of Rosewarne and Zhang discloses: the decoder of claim 11, wherein the memory further stores instructions that, when executed by the processor, cause the processor deriving a predictor for the current partition depending on one or more already reconstructed samples neighboring the current partition in a manner depending on the intra- coding mode, use a filter to derive the predictor for fil the current partition, if the coded partition flag indicates the second split mode, and disable the filter, if the split mode flag [[is]] indicates the first split mode, or perform a filtering in deriving a predictor for the current partition in a manner so that a number of the already reconstructed samples which contribute to one sample in the current partition is reduced for a case that the split mode flag indicates the first split mode, compared to a case that the split mode flag indicates the second split mode. (See rationales applied in rejection of Claim 1, Claim 11 and Claim 13, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang; - The additional limitations were met, mutatis mutandis, by the above mentioned rationales on the basis of the cited references)	In regard to claim 18, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, wherein the memory further stores instructions that, when executed by the processor, cause the processor current block  (See rationales applied in rejection of Claim 1, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang; - The additional limitations were met, mutatis mutandis, by the above mentioned rationales on the basis of the cited references (See Zhang, Par. 0067: splitting types in the binary tree splitting: symmetric horizontal splitting and symmetric vertical splitting; See also Par. 0069)) 

	In regard to claim 19, the combination of Rosewarne and Zhang discloses: the decoder of claim 18, wherein the memory further stores instructions that, when executed by the processor, cause the processor  (See rationales applied in rejection of Claim 6 and Claim 18, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang; - The additional limitations were met, mutatis mutandis, by the above mentioned rationales on the basis of the cited references (See Rosewarne, Pars. 0094: HEVC standard))  	In regard to claim 20, the combination of Rosewarne and Zhang discloses: the decoder of claim 18, wherein the memory further stores instructions that, when executed by the processor, cause the processor selected from the group comprising: the intra-coding mode signaling a non-angular mode, the intra-coding mode signaling a horizontal mode, and the intra-coding mode signaling a vertical mode. (See rationales applied in rejection of Claim 6 and Claim 18, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang; - The additional limitations were met, mutatis mutandis, by the above mentioned rationales on the basis of the cited references (See Rosewarne, Pars. 0116 - 0118: coding modes such as intra-prediction mode with separate most probable mode (MPM) flags and prediction mode))  	In regard to claim 21, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, wherein the memory further stores instructions that, when executed by the processor, cause the processor  (See rationales applied in rejection of Claim 1, Claim 6 and Claim 9, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang; - The additional limitations were met, mutatis mutandis, by the above mentioned rationales on the basis of the cited references ((See Rosewarne, Pars. 0094: HEVC standard))) 	In regard to claim 22, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, wherein the memory further stores instructions that, when executed by the processor, cause the processor deriving a predictor for the current partition depending on one or more already reconstructed samples neighboring the current partition in a manner depending on the intra-coding mode, subject the already reconstructed samples to a filter which depends on the angular mode, without pre-filtering. (See rationales applied in rejection of Claim 1 and Claim 20, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang; - The additional limitations were met, mutatis mutandis, by the above mentioned rationales on the basis of the cited references)  
	In regard to claim 23, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, wherein the memory further stores instructions that, when executed by the processor, cause the processor into[[to]] inter-prediction coding mode and intra-prediction coding mode to distinguish between inter-predicted blocks and intra-predicted blocks, wherein the current (See rationales applied in rejection of Claim 1 and Claim 20, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang; - The additional limitations are also met, mutatis mutandis, by the above mentioned rationales on the basis of the cited references)

	In regard to claim 24, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, wherein the memory further stores instructions that, when executed by the processor, cause the processor depending on at least one of: current currencurrent current that  (See rationales applied in rejection of Claim 1, Claim 13, Claim 20 and Claim 22, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang; - The additional limitations are also met, mutatis mutandis, by the above mentioned rationales on the basis of the cited references) 
	In regard to claim 25, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, wherein the memory further stores instructions that, when executed by the processor, cause the processor current  (See rationale applied to rejection of claims 1, 2, 7 and 10 in regard to the corresponding limitations of decoding the prediction residual for all partitions prior to sequentially reconstructing the partitions of the predetermined block)  
	In regard to claim 26, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, wherein the memory further stores instructions that, when executed by the processor, cause the processor current (See rationales applied in rejection of Claim 1 and Claim 6, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang)
	In regard to claim 27, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, wherein the memory further stores instructions that, when executed by the processor, cause the processor : select the predetermined partition order for the current and select, for deriving current p (See rationales applied in rejection of Claim 1 and Claim 6, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang)  
	In regard to claim 28, the combination of Rosewarne and Zhang discloses: the decoder of claim 27, wherein the memory further stores instructions that, when executed by the processor, cause the processor select a first second  (See rationales applied in rejection of Claim 1, Claim 6 and Claim 27, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang)   
	In regard to claim 29, the combination of Rosewarne and Zhang discloses: the decoder of claim 27, wherein one of the at least two different orders traverses the partitions starting from a partition farthest away from an upper left corner of the current current (See rationales applied in rejection of Claim 1, Claim 6 and Claim 27, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang)
	In regard to claim 30, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, wherein the memory further stores instructions that, when executed by the processor, cause the processor current by: deriving a list of most probable intra-prediction modes that and decoding [[an]]a most probable mode list pointer from the data stream that  (See rationales applied in rejection of Claim 1, and Claim 20, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang)  
	In regard to claim 31, the combination of Rosewarne and Zhang discloses: the decoder of claim 1, wherein the current memory further stores instructions that, when executed by the processor, cause the processor that that that that and intra-predicting the intra-predicted block or using a recursive quadtree- partitioning. (See rationales applied in rejection of Claim 1, and Claim 20, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang)
	In regard to claim 32, the combination of Rosewarne and Zhang discloses: the decoder of claim 30, wherein the memory further stores instructions that, when executed by the processor, cause the processor current current  (See rationales applied in rejection of Claim 1, Claim 20 and Claim 30, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang) 
	In regard to claim 33, the combination of Rosewarne and Zhang discloses: the decoder of claim 30, wherein the memory further stores instructions that, when executed by the processor, cause the processor current current at least one of DC or  (See rationales applied in rejection of Claim 1, Claim 20 and Claim 30, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang)
	In regard to claim 34, the combination of Rosewarne and Zhang discloses: the decoder of claim 30, wherein the memory further stores instructions that, when executed by the processor, cause the processor current current current current (See rationales applied in rejection of Claim 1, Claim 20 and Claim 30, since the additional features added to Claim 1, do not represent inventive steps not disclosed by the combination of Rosewarne and Zhang)
	In regard to claims 39 - 76, the combination of Rosewarne and Zhang discloses the limitations of those claims as established in the rejections of claims 1 – 38. 
Indeed, claims 39 – 76 represent the counterparts of claims 1 – 38, as those claims disclose respectively encoders with similar limitations to those of claims 1 – 38 as analyzed above.
Therefore, claims 39 – 76 are rejected on the same grounds as claims 1 – 38.  
 	In regard to claims 77, the combination of Rosewarne and Zhang discloses the limitations of the A method for block-based decoding of a picture from a data stream, the picture comprising a plurality of blocks to be decoded, the method comprising- determining an intra-coding mode for a current block, plurality of blocks wherein the current block is partitioned partition each partition current partition of the current block of the current block; combining the predictor and a prediction residual for the current partition based on data signaled in the data stream data for the current partition comprises a coded partition flag if the current partition is the last partition in the current block, based on the predetermined partition order, and if each coded partition flag for each previously reconstructed partition in the current block is not set, the current otherwise, decoding the coded partition flag from the data stream: and if the coded partition flag is not set, setting the prediction residual for the current respective partition to zero, and if the coded partition flag is set or inferred to be set, decoding a transform of the prediction residual of the current partition from the data stream. 
	(Claim 77 is drawn to the method of Claim 1, and is therefore rejected on the same grounds as Claim 1)	In regard to claims 78, the combination of Rosewarne and Zhang discloses the limitations of the method for block-based encoding of a picture into a datastream, the picture comprising a plurality of blocks to be encoded, the method comprising; determining an intra-coding mode for a current block plurality of blockswherein the current block is partitioned, along a partition current a number of partitions, wherein the number of partitions is greater than 2each partition of the current partition dimension to a prediction by, for a current partitionof the current block for the current partition for use in combining the predictor and the prediction residual to reconstruct of the current partition prediction residual data in the data stream wherein data for the current partition comprises a coded partition flag the partition order, if each flag for each partition preceding the current partition in the predetermined partition order is wherein the coded partition flag is to signal that the prediction residual for the current otherwise: setting [[if]] the coded partition flag if the current partition is not the last partition in the partition order based on the predetermined partition order,transforming the prediction residual of the current according if the coded partition is set or if the current partition is the last partition in the partition order based on the predetermined partition order and each coded partition flag for each partition preceding the current partition in the predetermined partition order is not set: and Inventor Benjamin Bross, et al. Attorney Docket Number: COFR00138US1 Serial No. : 17/135,058 Filed : December 28, 2020 Page: 25 of 29 encoding for the current partition i-s  (Claim 78 is drawn to the method of Claim 39, and is therefore rejected on the same grounds as Claim 39) 
	In regard to claims 79, the combination of Rosewarne and Zhang discloses a non-transitory digital storage medium having a computer program stored thereon which, when executed by a processor, causes an apparatus to perform a method for block-based decoding of a picture from a data stream, the method comprising- determining an intra-coding mode for a current block plurality of blocks wherein the current block is partitioned partition each partition current partition of the current block of the current block; combining the predictor and a prediction residual for the current partition based on data signaled in the data stream data for the current partition comprises a coded partition flag 
    PNG
    media_image1.png
    16
    280
    media_image1.png
    Greyscale
 if the current partition is the last partition in the current block, based on the predetermined partition order, and if each coded partition flag for each Inventor Benjamin Bross, et al. Attorney Docket Number: COFR00138US1 Serial No. : 17/135,058 Filed: December 28, 2020 Page: 26 of 29 previously reconstructed partition in the current block is not set, the current otherwise, decoding the coded partition flag from the data stream: and if the coded partition flag is not set, setting the prediction residual for the current or inferred to be set, decoding a transform of the prediction residual of the current partition from the data stream. (Claim 79 is drawn to the method of Claim 1, and is therefore rejected on the same grounds as Claim 1) 	In regard to claims 80, the combination of Rosewarne and Zhang discloses a non-transitory digital storage medium having a computer program stored thereon which, when executed by a processor, causes an apparatus to perform a method for block-based encoding of a picture into a data stream, the method comprising- determining an intra-coding mode for a current block plurality of blockswherein the current block is partitioned, along a partition current a number of partitions, wherein the number of partitions is greater than 2each partition of the current partition dimension to a prediction by, for a current partitionof the current block for the current partition for use in combining the predictor and the prediction residual to reconstruct of the current partition prediction residual data in the data stream wherein data for the current partition comprises a coded partition flag the partition order, if each flag for each partition preceding the current partition in the predetermined partition order is wherein the coded partition flag is to signal that the prediction residual for the current 
    PNG
    media_image2.png
    12
    70
    media_image2.png
    Greyscale
 setting [[if]] the coded partition flag if the current partition is not the last partition in the partition order based on the predetermined partition order;transforming the prediction residual of the current according if the coded partition is set or if the current partition is the last partition in the partition order based on the predetermined partition order and each coded partition flag for each partition preceding the current partition in the predetermined partition order is not set; and encoding for the current partition  (Claim 80 is drawn to the method of Claim 39, and is therefore rejected on the same grounds as Claim 39)  
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
 	Examiner, Art Unit 2487 

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487